Citation Nr: 0314555	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, status post partial patellectomy and 
arthroscopy with traumatic arthritis, currently assigned a 40 
percent evaluation.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left elbow.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active duty for training from March to June 
1980 and active service from October 1990 to May 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Jackson, Mississippi, Regional Office (RO), which, in 
part, denied a total rating for compensation purposes based 
on individual unemployability.  After appellant's request for 
a "Travel Board" hearing was withdrawn in writing, a 
hearing before a hearing officer at the RO was requested and 
held in November 1996.  See also a September 2002 VA Form 9, 
wherein appellant checked off a box therein clarifying that 
he did not want a Board hearing.  In September 1997, the 
Board, in part, remanded that appellate issue to the RO for 
additional evidentiary development.  In a September 2000 
decision, the Board awarded service connection for a left 
elbow disability; awarded an increased rating of 40 percent 
for the service-connected left knee disability; and again 
remanded the total rating based on individual unemployability 
issue to the RO for additional development.  

Appellant subsequently appealed an October 2000 implementing 
rating decision, which, in part, increased an evaluation for 
the service-connected left knee disability from 30 percent to 
40 percent, effective July 3, 1995; and granted service 
connection and assigned an initial evaluation of 10 percent 
for left elbow traumatic arthritis, effective April 10, 1996.  
A November 2002 rating decision confirmed a 40 percent rating 
for the service-connected left knee disability, following 
termination of a temporary total convalescent rating, 
effective September 19, 2002 through November 30, 2002.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the left elbow disability rating appellate 
issue as that delineated on the title page of this decision.  
The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  Appellant reportedly completed 10th grade, achieved a 
high school equivalency certificate, and attended junior 
college for one year.   

2.  Appellant has had occupational experience primarily in 
rather heavy manual labor, including as an electrician's 
helper, roofer, oil field worker, carpenter, and construction 
worker.  

3.  Appellant reportedly has not been gainfully employed 
since the mid-1980's.  

4.  Appellant's service-connected disabilities are residuals 
of a left knee injury, status post partial patellectomy and 
arthroscopy with traumatic arthritis, currently assigned a 40 
percent evaluation; and traumatic arthritis of the left 
elbow, currently assigned a 10 percent evaluation (for a 
combined 50 percent evaluation).  

5.  The appellant's service-connected left elbow disability 
is manifested primarily by complaints of pain, tenderness, 
and radiographic evidence of minimal arthritic changes.  The 
left elbow lacked no more than 15 degrees' extension, and 
exhibited no less than 125 degrees' flexion with normal 
forearm pronation and supination.  

6.  The appellant's service-connected left knee disability is 
manifested primarily by status post partial patellectomy with 
patellofemoral pain and crepitus and radiographic evidence of 
minimal arthritic changes.  The recent clinical evidence 
reveals left knee extension predominantly a normal zero 
degrees, and no less than 80 degrees' flexion.  There is no 
clinical evidence of left knee joint instability.  Although 
he has an antalgic gait and requires utilization of a cane 
and elastic knee brace, the left knee does not prevent him 
from ambulating significant distances.  

7.  Appellant's service-connected disabilities are not of 
sufficient severity as would prevent him from engaging in 
some form of substantially gainful employment, such as of a 
relatively sedentary, nonstrenuous nature, consistent with 
his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for appellant's service-connected left elbow 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.71a, Code 5010, 5206, 5207 (2002).

2.  The criteria for an increased rating in excess of 40 
percent appellant's service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5010, 5257, 5260, 5261 (2002).  

3.  Appellant does not have service-connected disabilities 
that are sufficient to produce unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a),(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

A comprehensive medical history and detailed findings with 
respect to the service-connected left elbow and knee 
disabilities over the years are documented in the medical 
evidence.  In September 1997 and September 2000, the Board 
remanded the total rating based on individual unemployability 
appellate issue to the RO for additional development, 
including to obtain any relevant clinical records and 
additional Social Security Administration (SSA) records; and 
to arrange appropriate VA examination.  Subsequently, SSA 
informed the RO in February 2000 that appellant's records 
were unavailable.  However, the evidentiary record includes a 
November 1996 SSA Administrative Law Judge's (ALJ) decision, 
which is particularly relevant concerning the employability 
issue in controversy.  

Additionally, recent VA orthopedic examinations conducted in 
October 1999, March 2002, and March 2003 are sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected disabilities at issue, and 
provide a clear picture of all relevant symptoms and 
findings, particularly in terms of their impact (singularly 
or in combination) on industrial functioning.  It appears 
that said VA examinations included detailed orthopedic 
findings, such as ranges of motion, and associated 
symptomatology involving the left elbow and knee.  Recent VA 
outpatient clinical records and reports of appellant's left 
knee arthroscopic surgeries are associated with the claims 
folders and there are written statements that include 
information concerning his educational and industrial 
background.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disabilities in issue than that 
shown in said VA examinations and other evidence of record.

It is apparent to the Board that appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence that indicate the severity of the service-
connected disabilities and whether appellant is unable to 
obtain or retain substantially gainful employment.  See, in 
particular, the Statements of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.  

Additionally, appellant has also submitted private medical 
statements and other documents on said appellate issues and 
has testified at a hearing on appeal.  It does not appear 
that appellant or his representative has informed the VA of 
the existence of any additional, specific competent evidence 
that might prove to be material concerning said appellate 
issues.  

Additionally, the RO, in March 2001 and February, March, and 
November 2002 letters, specifically advised appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It does not appear that 
there are any other relevant medical records that exist and 
should be obtained prior to deciding this case.  See also 
November 2002 written statement from appellant, wherein he 
stated that he had no further information to submit.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left elbow 
and knee disabilities on appeal in the context of the total 
history of these disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).


I.  An Initial Evaluation in Excess of 10 Percent for Left 
Elbow Traumatic Arthritis

Appellant's service medical records indicate that he 
sustained a left elbow injury in a 1990 motor vehicular 
accident.  Clinically, there was tenderness over the end of 
the ulna near the elbow joint and a contusion was diagnosed.  
An elbow fracture was neither claimed nor clinically 
reported.  VA clinical records indicate that in the mid-
1990's, he complained of bilateral elbow pain.  An August 
1995 examination report indicated that appellant was right-
handed.  On June 1996 VA orthopedic examination, he reported 
having left elbow pain aggravated by increased use because of 
right elbow "tennis elbow."  Clinically, the left elbow 
lacked 10 degrees' extension and flexion was to 130 degrees, 
with complaints of pain.  Normal ranges of elbow motion are 0 
degrees' extension and 145 degrees' flexion; and forearm 
pronation and supination are 80 and 85 degrees, respectively.  
See 38 C.F.R. § 4.71 (2002), Plate I.  Olecranon area 
tenderness was noted.  Pronation/supination were full.  X-
rays of the left elbow revealed degenerative changes with a 
large spur at the olecranon process.  A lucency through the 
spur was interpreted as possibly a fracture of the spur.  
Essentially similar complaints and clinical findings were 
reported on October 1999 VA orthopedic examination.

On March 2002 VA orthopedic examination, appellant's 
complaints included left elbow pain and discomfort at the tip 
of the olecranon.  Clinically, the left elbow had no 
swelling, effusion, or deformity.  The left elbow exhibited 
full extension.  The left elbow had 125 degrees' flexion, at 
which point he complained of pain at the tip of the 
olecranon.  Pronation/supination were normal.  The left elbow 
common extensor tendon was very tender laterally, without 
heat/redness.  On wrist dorsiflexion or strong hand grasp, 
the left elbow was painful.  X-rays of the left elbow were 
interpreted as unremarkable, except for some ossification in 
the triceps tendon attachment near the tip of the olecranon.  
The impressions were left elbow extensor tendonitis (tennis 
elbow); and tendinosis of the left triceps tendon.  The 
examiner opined that the left elbow tendonitis/pain could 
limit function to some unestimable extent during flare-ups.

VA outpatient treatment records dated from 1999 to 2003 
indicate that in May 2001, appellant had recurrent left elbow 
pain and swelling with muscle weakness, after he attempted to 
return to work as a carpenter. 

On March 2003 VA orthopedic examination, appellant's 
complaints included left elbow pain at the tip of the 
olecranon and on flexion/extension.  It was noted that on 
initial evaluation, the left elbow lacked the last 70 degrees 
of extension and that he refused to flex the elbow more than 
100 degrees.  The examiner stated that later during the 
examination, while examining the knee, appellant was observed 
to flex the elbow to at least 145 degrees.  After this was 
pointed out to appellant, he was observed to lack the last 15 
degrees of extension and flexion was to 145 degrees with 
complaints of pain at extremes of motion.  
Pronation/supination were normal.  The left elbow had no 
swelling or effusion.  There was slight thickening of the 
left olecranon bursa with tenderness.  X-rays of the left 
elbow were unremarkable, except for small osteophytes at the 
tip of the olecranon and glenoid process; and hypertrophic 
bone extending into the triceps tendon with a fracture across 
the base of that hypertrophic bone.  There was no evidence of 
acute fracture or dislocation and the joint space was well-
preserved.  The impressions were minimal osteoarthritis of 
the left elbow; and left olecranon bursitis.  The examiner 
opined that the left arm/forearm muscles were well-developed 
and that appellant "obviously uses this elbow in daily 
activities.  I can find no objective evidence of weakness, 
incoordination, fatigability or loss of motion due to the 
above in the left elbow."  The examiner stated that he was 
unable to estimate the range of motion/functional capacity of 
that elbow during a flareup.  

The RO has rated appellant's service-connected left elbow 
arthritis under Diagnostic Codes 5010 (traumatic arthritis).  
Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 4.71a, 
Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under the 
Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Board has considered the appropriateness of other 
potentially applicable Diagnostic Codes for rating the 
service-connected left elbow disability.  

Limitation of flexion of the minor forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 to 70 degrees.  A 30 
percent evaluation requires that flexion be limited to 55 
degrees.  A 40 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Limitation of extension of the minor forearm to 45 degrees to 
60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
to 90 degrees.  A 30 percent evaluation requires that 
extension be limited to 100 degrees.  A 40 percent evaluation 
requires that extension be limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

A 20 percent evaluation may be assigned when flexion of the 
forearm of the minor upper extremity is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.

Since the clinical evidence reveals that appellant's left 
elbow lacked no more than 15 degrees' extension, and 
exhibited no less than 125 degrees' flexion, a higher 
evaluation would not be warranted based on Codes 5206, 5207, 
or 5208.

Additionally, Diagnostic Codes 5209-5212 are inapplicable, 
since appellant does not have any malunion, nonunion, or 
joint fracture of the elbow.  Although a radiographic lucency 
through a hypertrophic bone/arthritic spur at the tip of the 
olecranon process was clinically reported as a possible 
"fracture" of the spur, a "fracture" of a hypertrophic 
bone spur is not commonly considered a fracture of the elbow 
joint or the ulnar/radial bones comprising the joint as 
contemplated by Diagnostic Codes 5209-5212.  Even assuming 
arguendo that the possible hypertrophic bone spur fracture is 
synonymous with, or equivalent to, a left elbow joint 
"fracture", the radiographic findings clearly show no 
malunion, nonunion, or malalignment deformity that would meet 
the criteria for a higher evaluation under Diagnostic Codes 
5209-5212.  Additionally, Code 5213 is inapplicable, since on 
VA orthopedic examinations, no impairment of forearm 
supination/pronation was shown.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995) and 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
pertaining to functional loss due to pain, weakness, or other 
musculoskeletal pathology.  The Board has also considered 
appellant's contentions and testimony presented at a November 
1996 RO hearing, regarding pain and functional limitations 
related to the left elbow disability.  However, since the 
service-connected left elbow disability has not been 
clinically shown to result in any serious functional 
limitations, the appellant is adequately compensated for that 
disability by the 10 percent rating currently assigned, 
apparently based primarily on radiographic findings of elbow 
arthritis and minimal limitation of elbow flexion and 
extension.  See also 38 C.F.R. § 4.14 (2002), which states, 
in pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  In Esteban, at 6 Vet. App. 262, the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Assigning a separate rating for the 
left elbow arthritis apart from other associated elbow 
symptomatology would constitute pyramiding, since the rating 
assigned under Diagnostic Code 5010 contemplates limitation 
of joint motion as does 5206, 5207, or 5208.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected left 
elbow disability presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for said disability, nor has that disability in 
and of itself markedly interfered with employment.  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal, for the aforestated 
reasons.




II.  An Increased Rating for a Left Knee Disability and A 
Total Rating Based on Individual Unemployability

Apellant's service medical records indicate that he sustained 
a left knee injury in a 1990 motor vehicular accident.  
Clinically, there was a painful patella.  Interestingly, a 
patellar deformity was reported by appellant to have resulted 
from a previous injury.  A left knee contusion was diagnosed.  

On July 1991 VA hospitalization, appellant underwent excision 
of an ossicle which was ununited in the distal pole of the 
left patella.

In a July 1992 written statement, appellant alleged that his 
service-connected injury and subsequent surgery a year ago 
rendered him unemployable.  A September 1992 VA orthopedic 
examination report indicated that he worked as a roofer.  

On July 1995 VA hospitalization for depression, appellant 
reported that since he had sustained a left knee injury in 
March 1994 when his knee fell through a hole on the roof he 
was working on, he had experienced pain and swelling in the 
medial aspect of the knee.  X-rays of that knee revealed 
arthritic changes.  

On August 1995 VA orthopedic examination, appellant reported 
that he had worked as a "wire puller" and electrician until 
his left knee disorder became so severe he could no longer do 
this work.  He complained of popping and cracking under the 
kneecap that was worse when using stairs.  He alleged that he 
could not drive an automobile due to his left knee 
disability.  After walking one hundred yards, he would notice 
swelling in the left knee.  Clinically, he had a marked 
"left short weight bearing" limp that was more accentuated 
when walking on his toes and heels.  The left knee was stable 
and had range of motion from 0 to 110 degrees.  It should be 
pointed out that normal ranges of motion of the knee are 
considered 0 degrees' extension and 140 degrees' flexion.  
See 38 C.F.R. § 4.71 (2002), Plate II.  While the patella 
tracked "all right", appellant experienced apprehension 
during this manipulation.

A January 1996 VA clinical record indicated that appellant's 
left knee had range of motion from 0 to 70 degrees without 
instability.  

In a January 1996 employment statement, appellant reported 
that his service-connected "knee injury" precluded 
substantially gainful employment; that he had last worked 
full-time in March 1994; that he had been employed 40 hours a 
week as an oil field worker from February to July 1993, with 
no time lost from illness; that he had been employed 70 hours 
a week as a construction worker from August to November 1993, 
with no time lost from illness; that the most he had ever 
earned in one year was $11,000 in 1993 at the aforementioned 
occupations; that he had to leave his last job on account of 
disability; that he had applied for work as a roofer and at a 
department store in 1995; and that he had completed high 
school and one year of college.  

In a letter received in February 1996, appellant alleged that 
his knee disorder prevented him from doing the work required 
by his occupation.  He asserted that he had previously worked 
as a carpenter, roofer, and wire puller.  He also reported 
that he could not stand on concrete without his knee hurting 
and this fact prevented him from obtaining a factory job.  He 
claimed that he could not stand, walk, or sit longer than 10 
minutes; and that he could not pass a physical examination 
for employment and had previously been refused a job because 
of this reason.

On March 1996 VA orthopedic examination, appellant reported 
that he had tried to return to work as a roofer in 1995, but 
could not do this work any longer due to his knee disorder.  
It was also noted that the veteran had previously worked as a 
wire puller until March 1994 when he sustained an injury to 
his left knee at work, requiring surgical repair of the knee.  
Appellant alleged that he could not walk more than a 1/4 
mile, that he had difficulty using stairs, and that his left 
knee would hurt at night.  Clinically, he ambulated with the 
use of a cane and hobbled with a "stiff and marked short 
weightbearing phase" on the left side.  His left knee was 
kept rigid at 20 to 30 degrees of flexion and appellant 
asserted that it was impossible to completely relax the knee 
due to pain.  Range of motion in the left knee was limited 
from 20 to 60 degrees due to voluntary spasm.  The left thigh 
was 1 and a 1/2 inches smaller than the other thigh; the left 
knee was 1/2 inch larger than the other knee; and the calves 
were equal in circumference.  X-ray of the left knee revealed 
only calcification inferior to the left patella in the 
projection of the patellar tendon.  The impression was a 
"picture" of traumatic arthritis and the suggestion of 
"sympathalgia" impairing function.

A March 1996 written statement apparently by a VA physician 
stated that appellant was currently unable to work and would 
remain so unless his elbow and knee conditions "are 
resolved."  However, the physician did not explain the 
rationale for this rather vague, conclusionary statement.

In a June 1996 written statement, a private physician 
"B.B.P.", M.D., reported that appellant had a badly damaged 
left knee, right elbow tendonitis, and a damaged left elbow; 
that he was able to walk and stand for limited periods of 
time, but could not climb stairs, squat, bend, or stoop; and 
that VA physicians had told appellant that although he needed 
surgery to replace his left knee, he was too young to undergo 
such surgery.  "B.B.P.", M.D., opined that appellant was 
unable to do any gainful employment; and that even if he had 
a prosthetic knee replacement in the future at age 55 or 60, 
he probably still could not return to work because of his 
"other joints."  

A November 1996 written statement from that same physician, 
received at a November 1996 RO hearing, was essentially 
similar.  In that statement, "B.B.P.", M.D., stated that 
appellant had not worked since March 1994, after he sustained 
a left knee/leg injury when he fell through a hole in the 
floor while pulling wire in a cable tray; that his left knee 
pain and swelling caused gait impairment; that he had tried 
to work at odd jobs such as carpentry and roofing but had 
been unable to hold any steady employment since March 1994; 
that by nature of his education and training, he was 
"limited" to some type of manual labor which involved 
climbing, walking, bending, stooping, lifting, or carrying, 
which he was unable to do; and that he was unemployable.  
However, Dr. "B.B.P." did not state that appellant was 
precluded from engaging in relatively sedentary, nonstrenuous 
employment, when considering only the service-connected 
disabilities and his education and training.  Additionally, 
it appears that Dr. "B.B.P."'s statement, although somewhat 
ambiguous, was not intended to mean that appellant was unable 
to engage in manual labor involving any walking, but rather 
manual labor involving a degree of ambulation that was 
somewhat strenuous, since walking was listed in the context 
of other strenuous activities such as bending, stooping, 
lifting, or carrying.  

An SSA ALJ decision in November 1996, in referring to 
appellant's educational and vocational background, stated 
that he had acquired a high school equivalency certificate; 
had completed some junior college courses; had completed 
vocational training as a brick mason; and had been employed 
as an electrician's helper and construction worker, 
respectively categorized as semi-skilled, medium and heavy, 
exertional level work.  The ALJ determined that appellant had 
not been engaged in substantially gainful employment since 
March 1994; that he had a severe left knee disability and 
severe major depression; that "[c]laimant's impairments can 
reasonably be expected to prevent him from performing his 
past relevant work or any other work that would require him 
to climb, squat, bend or stoop, or to stand/walk for any 
prolonged period.  His nonexertional limitations (major 
depression) cause deficiencies in concentration/attention..., 
as well as interfering with his activities of daily living 
and in maintaining social functioning"; that he was "unable 
to perform a full range of even sedentary level work on a 
sustained basis.  That is, he is unable to climb, squat, bend 
or stoop; plus, his nonexertional limitations severely limit 
his activities of daily living, his social functioning and 
his ability to pay attention and to concentrate"; that he 
was unable to return to his "past relevant work activity in 
the medium to heavy exertional levels, or to any other work 
at any exertional level"; and that he was entitled to SSA 
disability benefits.  

However, in this regard, it should be pointed out that 
although the ALJ decision in question was clearly based in 
part on evidence of appellant's severe psychiatric 
disability, only service-connected disabilities may be 
considered in the Board's adjudication of the total rating 
based upon individual unemployability issue.  See 38 C.F.R. 
§ 4.16.  Significantly, the ALJ did not state that appellant 
was precluded from engaging in relatively sedentary 
employment, when considering only the service-connected 
disabilities.  

At his hearing on appeal in November 1996, appellant provided 
testimony similar to his previous contentions and the history 
recorded in the aforestated prior clinical records.  
Appellant testified that he had completed 10th grade; had 
received a high school equivalency certificate; and had 
attended one year of junior college.  

VA clinical records dated in 1996 and 1997 indicate that 
appellant complained of left knee pain, wore a brace on that 
knee, and utilized a cane.  He ambulated well.  There was no 
left knee instability.  An April 1997 physical therapy record 
indicated that the left patella had a lateral displacement 
upon quadricep activity; and a patellofemoral brace was 
recommended.  

VA clinical records dated in March 1999 revealed that the 
left knee was tender and range of motion was 0 to 110 
degrees, with crepitus on extreme flexion.  An x-ray study 
indicated a questionable loose body under the left patella of 
the left knee.  In June 1999, he underwent arthroscopic 
surgery on that knee.  The operative report revealed that 
there was Grade III chondromalacia of the patellar medial 
facet and intercondylar notch, and minimal degenerative 
changes.  No meniscal tears or ligament damage were apparent.  
In July-August 1999, range of motion of that knee was 0 to 
110-120 degrees; and the joint was stable without ligamentous 
laxity.  

On October 1999 VA orthopedic examination, appellant 
complained of popping in the left knee during motion and pain 
and swelling with extended use.  He reported that he used a 
knee brace during all waking hours and took anti-inflammatory 
medication. He used a cane for stability and walked with a 
limp, without fully extending his knee secondary to pain.  
Clinically, there was slight effusion to the left subpatellar 
bursa.  There was tenderness and crepitus during manipulation 
of the patella.  The knee was stable.  Range of motion in the 
left knee was 20 to 70 degrees; and it was noted that any 
further movement of the knee resulted in the appellant's 
resistance and complaint of severe pain.  There was no 
atrophy in the left lower extremity.  The examiner opined 
that because appellant walked without fully extending his 
leg, it would result in fatigability; and that the degree of 
fatigability could not be assessed during examination due to 
appellant's resistance secondary to increased pain.  The 
examiner also stated that "[i]n light of the fact that the 
patient had prior work as a roofer, requiring much climbing 
and load-bearing, he would be rendered incapable of 
continuing to perform any activity requiring extended 
walking, climbing, stooping, bending, or lifting.  His left 
knee disability would be his major disability to prevent him 
from continuing to work in any employment with the above-
mentioned responsibilities."  Significantly, the examiner 
did not state that appellant was precluded from engaging in 
relatively sedentary employment.  

In a September 2000 decision, the Board awarded an increased 
rating of 40 percent for the service-connected left knee 
disability.

VA clinical records dated from May 2001 to November 2002 
revealed that in May 2001, appellant complained of left knee 
pain after climbing up and down a ladder "because he does 
roofing work as his job."  In August 2001, he complained of 
left elbow and knee pain with recurrent swelling "if too 
much bending, continues to work as much as possible as 
carpenter but tends to cause pain and swelling flareups."  
In November 2001, he stated that left knee pain was 
exacerbated with bending of the knee "as in his daily 
activities working as a roofer, climbing ladders."  The left 
knee exhibited 0 degrees' extension and approximately 100 
degrees' flexion without instability.  In May 2002, he 
reported that left knee pain was at an "8/10" level and 
constant; that he was able to walk two blocks and stand for 
five minutes; and that he had previously worked as a roofer 
but had not worked "in some time secondary to his knees."  
The left knee exhibited 0 degrees' extension and 100 degrees' 
flexion without instability, effusion, or tenderness.  There 
was patellofemoral crepitus and mild to moderate pain.  

On March 2002 VA orthopedic examination, appellant's 
complaints included left knee pain, swelling, and occasional 
"locking."  He utilized a cane and wore an elastic hinged 
knee brace.  Clinically, there was mild knee swelling 
secondary to compression from the elastic knee brace.  There 
was tenderness over the patellofemoral groove and some 
crepitation with motion.  The left knee exhibited 15 degrees' 
extension and 80 degrees' flexion without pain; and full 
extension of zero degrees and flexion beyond 80 degrees could 
be accomplished but with a "great deal of pain."  The knee 
was stable in all directions.  The examiner remarked that 
during periods of exacerbation, the knee could "effectively 
be rendered immovable in a neutral position of flexion of 
about 30 degrees"; but that the knee could be "manipulated 
and the bone chip moved from between the articular surfaces 
and again the above stated range of motion would be 
accomplished.  This only limits his ability to where he is 
unable to move the knee for a short period of time, measured 
in minutes, but may occur several times a day."   

VA hospitalization records reveal that appellant underwent 
left knee arthroscopic surgery in September 2002.  The 
operative report indicates that the inferior patella and 
femoral trochlea area of the left knee had Grade I-II 
chondromalacia.  No meniscal tears or ligament damage were 
apparent.  A nonunion portion of the inferior pole of the 
patella was excised.

A November 2002 rating decision confirmed a 40 percent rating 
for the service-connected left knee disability, following 
termination of a temporary total convalescent rating.  

VA clinical records dated in November 2002 reveal that after 
September 2002 arthroscopic surgery, appellant's left knee 
range of motion was "much better, and he is weightbearing 
with a cane.  He has no complaints other than some mild 
patellofemoral crepitus and catching."  Clinically, left 
knee extension and flexion were described as "full."  There 
was no effusion.  The knee was ligamentously stable.  Very 
mild crepitus was noted.  Quadriceps atrophy was described as 
"significant."    

In a February 2003 written statement, Dr. "B.B.P." reported 
that appellant "cannot do any type of work....  This young man 
can barely walk.  He can barely stand....  He can not do any 
type of gainful employment at this time."  

VA clinical records dated in March and April 2003 reveal that 
March 2003 x-rays of the left knee revealed that the joint 
spaces were well preserved.  

On March 2003 VA orthopedic examination, it was reported that 
after his third left knee arthroscopic surgery in September 
2002, appellant regained full range of motion of that knee; 
that he currently complained of popping and grating in that 
knee; and that he utilized a cane and wore a knee brace.  
Significantly, appellant stated that he could walk a block.  
Clinically, he ambulated with an antalgic left knee limp.  
The left knee exhibited full extension and flexion was to 90 
degrees, with complaints of pain at extremes of motion.  
There was no retropatellar crepitation/instability.  Moderate 
quadriceps atrophy was noted.  There was no tenderness, 
except for a recent midline scar.  The collateral ligaments 
were stable to varus/valgus stress in extension and at 30 
degrees of flexion.  Anterior/posterior drawer and Lachman 
tests were negative.  X-rays of the left knee revealed 
excision of less than 15 percent of the inferior pole of the 
patella; some hypertrophic bone in the posterior capsule 
attached to the tibia and in the bed of the patellar tendon; 
and no articular cartilage narrowing or osteophytes elsewhere 
in the knee.  The pertinent impression was "[s]tatus post 
excision of lower pole of left patella (15 percent or 
less)."  The examiner remarked that there was some weakness 
and fatigability in the left knee, evidenced by quadriceps 
atrophy, but no left knee incoordination or loss of motion 
due to weakness, incoordination, or fatigability.  The 
examiner also stated that he "can find no objective reason 
for his loss of flexion.  When last seen in the orthopedic 
clinic he had full flexion in this knee."  


A.  An Increased Rating for a Left Knee Disability

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected left knee 
disability.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 30 degrees will be assigned a 40 percent 
evaluation.  A 50 percent evaluation requires that extension 
be limited to 45 degrees.  38 C.F.R. Part 4, Code 5261.  

Although a March 2002 VA orthopedic examination reported left 
knee extension as lacking 15 degrees of extension, after 
undergoing left knee arthroscopic surgery (with a temporary 
total convalescent rating subsequently granted), VA 
outpatient treatment records and a March 2003 VA orthopedic 
examination reported left knee extension as full.  Thus, it 
would appear from the overall clinical evidence that the 
criteria for an increased evaluation in excess of 40 percent 
for the left knee have not been more nearly met under 
Diagnostic Code 5261, since a 50 percent evaluation requires 
that extension be limited to 45 degrees and that degree of 
limitation of extension has not been shown.  Additionally, an 
evaluation in excess of 40 percent would not be warranted 
under Diagnostic Code 5260, since the recent clinical 
evidence reveals no less than 80 degrees' flexion of the left 
knee.  In fact, limitation of flexion did not even meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260.  

Although a VA General Counsel opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Counsel 
opinion is not applicable here because the clinical evidence 
clearly reveals that appellant does not have any instability 
of the left knee.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  In short, neither the service medical records nor 
numerous post-service VA examinations have clinically 
identified or reported any ligamentous impairment or 
instability of the left knee.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca, which relate to functional loss 
due to pain, weakness or other musculoskeletal pathology.  
Appellant's testimony and clinical complaints appear credible 
to the extent that the left knee exhibits painful motion on 
use with occasional flare-ups.  However, even assuming that 
he experiences painful knee motion, Diagnostic Code 5010 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful knee motion has been compensated for under the 40 
percent rating assigned by the RO for arthritis of that knee.  
To assign an additional separate rating for painful knee 
motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
knee pain as associated with the arthritis of that knee.  See 
38 C.F.R. § 4.14; and Esteban, supra.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the VA 
examinations revealed no ligamentous laxity or instability of 
the left knee joint, and appellant is currently receiving the 
maximum evaluation assignable under Diagnostic Code 5257, an 
evaluation in excess of 40 percent for the left knee would 
not be warranted under that code either.  Again, a separate 
evaluation would not be warranted under Diagnostic Code 5257 
based on instability, since knee instability was not 
clinically shown on any examination.

Thus, the Board concludes that the 40 percent evaluation 
assigned for the left knee adequately compensates appellant 
for the degree of functional loss resulting therefrom.  In 
particular, appellant does not clinically manifest any 
ligamentous laxity, knee joint instability, or more than mild 
limitation of knee extension/flexion; and he retains the 
ability to ambulate albeit with a cane and an elastic knee 
brace.  

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

The clinical evidence does not reflect that the service-
connected left knee disability presents such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the service-connected left knee disability does 
not preclude ambulation nor requires frequent 
hospitalizations.  

Parenthetically, the "Amputation Rule" set forth in 38 
C.F.R. § 4.68 (2002) provides that "[t]he combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed."  Amputations below the knee warrant, at most, 
a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5160-5173.  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164.  Thus, since 
the appellant's left knee exhibits considerable ranges of 
motion and does not preclude ambulation, although gait is 
antalgic and painful, the service-connected left knee 
disability cannot reasonably be characterized as more nearly 
approximating, or equivalent to, amputation above the knee 
joint or a below-the-knee amputation not improvable by 
prosthesis.  

The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal, for the aforestated 
reasons.


B.  A Total Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Since the service-connected disabilities are rated a combined 
50 percent disabling, appellant does not meet the eligibility 
percentage standards set forth in 38 C.F.R. § 4.16(a) for 
assignment of a total disability rating based on individual 
unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  However, although appellant does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

The evidentiary record indicates that appellant's most 
disabling service-connected disability involves the left 
knee.  The appellant reportedly has earned a high school 
equivalency certificate and attended a junior college for one 
year and reportedly last worked in the rather heavy manual 
labor field as a roofer or construction worker in the mid-
1980's.  

Although a March 1996 VA physician indicated that appellant 
was "currently" unable to work until his elbow and knee 
conditions "are resolved", the Board discounts the 
probative value of this statement since it was vague and 
cursory, without any explanation of whether appellant was 
able to engage in sedentary, nonstrenuous labor consistent 
with his education and occupational background.  

Although in appellant's January 1996 employment statement and 
a February 1996 letter and on August 1995 and March 1996 VA 
examinations, appellant reported an inability to work, he 
merely indicated that his left knee prevented him from 
returning to his previous employment in rather strenuous 
manual labor positions, not that he had sought and been 
refused employment in positions involving relatively 
sedentary, nonstrenuous industrial activities.  

Although appellant's private physician, in June and November 
1996 and February 2003 written statements, opined that 
appellant was unable to work, he primarily focused on 
appellant's inability to walk and stand for any extended 
period due to the left knee disability, without specifically 
addressing whether appellant was able to engage in sedentary, 
nonstrenuous labor consistent with his education and 
occupational background.  Although in said November 1996 
written statement, that physician stated that appellant's 
education and training "limited" him to rather heavy manual 
labor positions involving such activities as climbing and 
lifting, he did not specifically exclude sedentary, 
nonstrenuous activities.  Although in said February 2003 
written statement, that physician described appellant as 
barely able to walk or stand, that degree of knee severity is 
simply not substantiated by the numerous contemporaneous VA 
clinical records and examinations reports.  Rather, the 
actual VA clinical records and examinations reports clearly 
show that the left knee does not exhibit severe limitation of 
motion, nor even any ligamentous laxity or instability.  
Moreover, although he has undergone arthroscopic surgeries on 
the left knee, these primarily involved partial excision of 
the patella (the kneecap) and debridement procedures, without 
any radiographic evidence or other indication of severe joint 
pathology or associated symptomatology (such as meniscal 
damage or severely worn articular cartilage) that might be 
expected to result in severely disabling knee pain.  

It is also of substantial import that even after most of the 
aforementioned medical statements were rendered regarding 
appellant's employability, VA clinical records actually 
disclosed the fact that appellant had resumed working as a 
roofer as recently as in 2001, at least temporarily.  

Thus, the Board substantially discounts the evidentiary value 
of the aforementioned medical statements concerning the 
question of appellant's employability, and assigns these 
pieces of evidence very minimal, if any, probative weight.  
As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

It should be added that the November 1996 ALJ decision, which 
was rendered pursuant to another federal agency's laws and 
regulations, not VA's, determined that appellant was unable 
to work, this decision was clearly based in part on evidence 
of appellant's severe psychiatric disability, not only the 
appellant's service-connected disabilities.  Additionally, 
that ALJ decision did not state that appellant was precluded 
from engaging in relatively sedentary employment, when 
considering only the service-connected disabilities.  

The negative evidence outweighs any positive evidence on the 
question of appellant's employability, and persuasively 
suggests that the service-connected left elbow and knee 
disabilities, while limiting appellant's employment options 
to some extent, would not prevent relatively sedentary, 
nonstrenuous industrial activities, such as those not 
requiring a substantial degree of ambulation or heavy 
lifting.  It is a commonly know fact that relatively 
sedentary, nonstrenuous industrial positions, such as of a 
clerical/administrative nature, exist in substantial numbers 
in most communities, for which an individual with appellant's 
educational and industrial background would qualify despite 
his service-connected disabilities.  Although the left knee 
disability has been clinically shown to be significantly 
disabling, he retains the ability to ambulate albeit with a 
cane.  Appellant is right-handed, and his service-connected 
left elbow disability is relatively minor and has not been 
clinically shown to have significantly affected industrial 
adaptability.  It should be added that appellant has not 
indicated that he has even sought any employment of a 
relatively sedentary, nonstrenuous nature.  

It should be recognized that the 50 percent combined rating 
assigned for the service-connected disabilities suggests 
that, insofar as average industrial impairment is concerned, 
the appellant retains a significant industrial functioning 
capability.  

There is no competent, credible evidence indicating that the 
appellant has been medically ordered to refrain from 
performing all forms of gainful employment consistent with 
his educational and occupational background, based solely on 
the service-connected residuals of a left knee injury, status 
post partial patellectomy and arthroscopy with traumatic 
arthritis, and/or traumatic arthritis of the left elbow.  The 
evidence does not show that the service-connected 
disabilities, either singularly or in combination with each 
other, preclude positions he is capable of working in, such 
as relatively sedentary, nonstrenuous occupations.  It is 
necessary that when considering solely the service-connected 
disabilities, there exists no employment which he is capable 
of performing were it offered to him.  In Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court held that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
outweighs any positive evidence as to whether the appellant's 
service-connected disabilities preclude all forms of 
substantially gainful employment, for the foregoing reasons.  
Again, the competent, credible evidence does not support the 
proposition that he is, in fact, unemployable due solely to 
service-connected disabilities.  The service-connected 
disabilities, while limiting his employment options to an 
extent, would not prevent relatively sedentary, nonstrenuous 
industrial activities.  

The evidence does not show that the service-connected 
disabilities, either singularly or in combination with each 
other, present such an unusual or exceptional disability 
picture, with related factors as marked interference with all 
forms of substantially gainful employment or frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards, as is required for 
extraschedular consideration, for the aforestated reasons.  
38 C.F.R. § 4.16(b).  

Consequently, a total rating based on individual 
unemployability is not warranted.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16(b).  


ORDER

An initial evaluation in excess of 10 percent for traumatic 
arthritis of the left elbow, an increased rating for 
residuals of a left knee injury, status post partial 
patellectomy and arthroscopy with traumatic arthritis, and a 
total rating for compensation purposes based upon individual 
unemployability are denied.  The appeal is denied in its 
entirety.  


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

